Citation Nr: 0702602	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1955 to 
January 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case in October 2003 for 
additional development.  


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
duty service, nor is any current hypertension disability 
otherwise related to such service or to any injury during 
service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2001, May 2004 and March 
2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised to submit any evidence in his possession that 
pertained to his claim.  Thus, the Board concludes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2001, which was prior to 
the October 2001 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes lay 
statements and private medical statements.  A March 2001 
response from the National Personnel Records Center (NPRC) 
stated that the veteran's service medical records were 
destroyed in the 1973 fire.  In an October 2002 statement, 
the veteran's representative indicated that since the veteran 
was discharged in 1959, his records should not have been 
destroyed by the 1973 fire since the fire only destroyed 
records of Air Force veterans discharged before 1957.  Thus, 
in its October 2003 remand, the Board directed the RO to 
contact the NPRC to perform another search of the veteran's 
service medical records.  In May 2004, the NPRC responded to 
the RO's request again stating that there were no service 
medical records for the veteran as they were destroyed in the 
fire.  

The veteran had reported that he was treated by a Dr. T.M. in 
early 1959, that Dr. T.M. died and his practice was taken 
over by T.L., M.D. in Port Angeles, and that he later 
received medication from Clinicare.  Thus, the October 2003 
remand directed the RO to obtain medical records from T.L., 
M.D., M.P.H. and Clinicare.  The RO sent three requests to 
Clinicare in May 2005, September 2005 and January 2006 for 
medical records to which there has been no response.  In a 
May 2006 letter, the RO informed the veteran that it had not 
received a response to its record requests.  Thus, the Board 
finds that the RO has met its obligation to assist the 
veteran in obtaining these records and any further requests 
for these records would be futile. 

Moreover, the RO also sent a request to Dr. T.L. in May 2005.  
Dr. T.L. responded to the request in May 2005 and indicated 
that active patients were at the time he closed his practice 
in 1990 were referred to local physicians with copies of 
their records.  Dr. T.L. further indicated that unclaimed 
records were no longer available, but that it appeared that 
the veteran may have received subsequent medical care at 
Clinicare in Port Angles.  The Board notes that the veteran 
himself has reported that he went to Clinicare for treatment 
after he stopped seeing Dr. T.L.  It therefore appears that 
there may be historical treatment records at Clinicare which 
could be significant to the veteran's claim.  However, as 
noted in the preceding paragraph, VA has sent three requests 
to Clinicare with no response.  The veteran has been informed 
of these unsuccessful attempts and asked to obtain them 
himself.  The Board notes that the claims file includes a 
copy of an address and telephone listing which suggests that 
Clinicare is still in business.  The Board also notes that 
Clinicare is located in the same city as the veteran, but 
there is nothing in the claims file to show that the veteran 
has attempted to obtain these records himself.  In fact, in 
an October 2006 statement the veteran indicated that he had 
no other information or evidence to submit and asked that the 
case be returned to the Board for appellate review as soon as 
possible.  VA has a duty to assist the veteran to attempt to 
obtain identified records, but the record shows that VA has 
met that duty.  

As in this case, where there is no showing of an injury in 
service or a link between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.  In October 
2006 after receipt of the September 2006 supplemental 
statement of the case, the veteran indicated that he had no 
further information or evidence to submit. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
hypertension.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran claims that he has been treated for hypertension 
since March 1959, just two months after his discharge from 
service.  He also claims that he was told he had elevated 
blood pressure readings during service.  Unfortunately, as 
indicated above, the veteran's records were destroyed in the 
1973 fire at the NPRC.

The medical evidence of record consists of an October 2000 
medical certificate from S.G., M.D. that indicated that the 
veteran had been treated for hypertension for approximately 
40 years.  Further, a May 2005 statement from Dr. T.L. stated 
that he treated the veteran from June 1982 to March 1990 for 
hypertensive cardiovascular disease.  

The veteran also submitted lay statements that indicated that 
he had taken blood pressure medicine for numerous years.  
Specifically, a July 2000 statement from a friend stated that 
he had known the veteran for 30 years and that the veteran 
had been on blood pressure medication for as long as he could 
remember.  A statement from the veteran's wife provided that 
the veteran had taken blood pressure medicine since she had 
first met him in 1961.  Statements from the veteran's 
children also indicated that he had taken blood pressure 
medicine for over 30 years.  

Nevertheless, based on the medical evidence of record, the 
Board must conclude that service connection for hypertension 
is not warranted.  The May 2005 statement from Dr. T.L. only 
showed that he started treating the veteran for hypertension 
in June 1982, 23 years after discharge from active service.  
Further, Dr. T.L. does not provide an opinion as to the 
etiology of the veteran's hypertension.  Moreover, the 
October 2000 certificate from Dr. S.G. does not provide a 
link between the veteran's hypertension and his active 
service.  The certificate does not indicate how long Dr. S.G. 
has treated the veteran nor does it state how the doctor 
knows the veteran has been treated for approximately 40 years 
for hypertension.  It appears that this statement is based on 
the veteran's history.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458, 460-61 (1993).  

Unfortunately, the lay statements do not support the 
veteran's contentions that he had hypertension in service 
and/or within one year of discharge.  The veteran's spouse 
gives the earliest testament of when the veteran had 
hypertension, which is when she met him 1961.  However, this 
date is two years after the veteran's discharge from active 
duty.  As there is no evidence of hypertension within a year 
after discharge, the service incurrence of hypertension 
cannot be presumed.  

Further, the Board notes that the lay statements and 
veteran's assertions are insufficient to support a grant of 
service connection under a direct theory of entitlement.  It 
is undisputed that a lay person is competent to offer 
evidence as to facts within his/her personal knowledge, such 
as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's hypertension.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  

Lastly, the Board finds it significant that the first medical 
evidence of hypertension is in 1982 when Dr. T.L. began 
treating the veteran, which again is 23 years after active 
duty, so there is no supporting evidence of a continuity of 
pertinent symptomatology.  A lengthy period without evidence 
of treatment may also be viewed as evidence weighting against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  

Thus, as there is no competent medical evidence linking the 
veteran's hypertension to service, or of hypertension within 
one year of service, a preponderance of the evidence is 
against the veteran's claim for hypertension.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


